Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is issued in response to the claims filed on 07/26/2021.
Claims 1-17 are pending in this Office Action.

Allowable Subject Matter
3.	Claims 1-17 are allowed.

Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given via email by Peter D. Nigrelli on 08/12/2021.
By this amendments, the claims have been amended as following:
1.	(Currently amended)	A method comprising:
	generating, by a first computing system, a first data manifest comprising a first count parameter and a first hash parameter associated with a first data exchange transaction between the first computing system and a second computing system, wherein the first data manifest comprises a name of each field transferred of data of the first data exchange transaction;

	transferring, by the first computing system to the second computing system via a transport mechanism, a data payload of the first data exchange transaction;
	analyzing, by the second computing system, the data payload received via the transport mechanism;
	generating, by the second computing system, a second data manifest including a second count parameter and a second hash parameter;
	storing, by the second computing system, the second data manifest to the blockchain data store;
	determining, by a centralized data manifest as a service (DMAAS) computing system and based on the first data manifest comprising the first count parameter and the first hash parameter retrieved from the blockchain data store and the second data manifest comprising the second count parameter and the second hash parameter retrieved from the blockchain data store, whether a particular data transport mechanism is capable of communicating the first data exchange transaction; 
	triggering, by the DMAAS computing system and based on an indication that a first data transport mechanism is incapable of communicating the first data exchange transaction, selection of a second data transport mechanism;
	triggering, by the DMAAS computing system and based on analysis of the first data manifest retrieved from the blockchain data store and the second data manifest retrieved from the blockchain data store, the second computing system to release the data payload to a data consuming application by the DMAAS computing system indicates a successful transfer; 
	triggering, by the DMAAS computing system, posting of an indication of successful data transfer to the blockchain data store when the DMAAS computing system indicates the data transfer completed successfully; 
	triggering, by the DMAAS computing system, posting of a transaction error to the blockchain data store when the DMAAS computing system indicates a transmission error; and
data store associated with one or both of the first data manifest and the second data manifest and metadata identifying a plurality of data fields used for calculating a hash total.

2.	(Original)	The method of claim 1 comprising:
	creating, by the first computing system, a first hash value using a hashing algorithm; and 
	creating, by the second computing system, a second hash value using the hashing algorithm.

3.	(Currently amended)	The method of claim 1 wherein:
	storing, by the first computing system, the first data manifest to [[a]]the blockchain data store comprises using a first application programming interface (API) function; and
	 storing, by the second computing system, the second data manifest to the blockchain data store comprises using a second API function.

4.	(Currently amended)	The method of claim 1, wherein analyzing, by the DMAAS computing system, the first data manifest and the second data manifest retrieved from the blockchain data store comprises:
	retrieving, via one or more application programming interface (API) functions, the first data manifest and the second data manifest from the blockchain data store;
	comparing the first count parameter to the second count parameter; and
	comparing the first hash parameter to the second hash parameter.

5.	(Currently amended)	The method of claim 1, further comprising:
	storing, by the first computing system, a first data exchange contract to the blockchain data store, the first data exchange contract defining one or more characteristics of data exchange transactions between the first computing system and the second computing system, wherein the first data manifest is generated based on the first data exchange contract.

6.	(Original)	The method of claim 5, wherein storing, by the first computing system, the first data exchange contract to the blockchain data store comprises using a third API function.

7.	(Currently amended)	The method of claim 5, further comprising:
	retrieving, by the DMAAS computing system, the first data exchange contract from the blockchain data store;
	determining, by the DMAAS computing system, a comparison of a data exchange timing parameter to a measured duration of the transfer of the data payload via the transport mechanism; and
	storing, to the blockchain data store by the DMAAS computing system, an indication that the transfer of the data payload completed within a defined time limit associated with a data transfer time period when the comparison meets the data exchange timing parameter; and
	storing, to the blockchain data store by the DMAAS computing system, an indication that the transfer of the data payload exceeded the defined time limit when the comparison exceeds the data exchange timing parameter.

8.	(Currently amended)	The method of claim 7, further comprising:
	adjusting, by the DMAAS computing system, at least one of the data exchange timing parameter or a transport mechanism parameter as defined in a first version of the first data exchange contract if the transfer of the data payload exceeded the defined time limit, wherein the defined time limit comprises a data transfer duration and a time at which the data transfer occurs; and
	storing, by the DMAAS computing system, a second version of the first data exchange contract to the blockchain data store, the second version of the first data exchange contract including an adjusted at least one of the data exchange timing parameter or the transport mechanism parameter.

9.	(Currently amended)	A system comprising:
	a first computing system comprising a first processor and a first non-transitory memory device storing instructions that, when executed by the first processor, cause the first computing system to:

	store the first data manifest to a blockchain data store comprising an immutable record of each data exchange transaction;
	transfer, via a transport mechanism, a data payload of the first data exchange transaction to the second computing system; 
	a second computing system comprising a second processor and a second non-transitory memory device storing instructions that, when executed by the second processor, cause the second computing system to:
	analyze the data payload received via the transport mechanism;
	generate a second data manifest including a second count parameter and a second hash parameter;
	store the second data manifest to the blockchain data store; and
	a data manifest as a service (DMAAS) computing system comprising a third processor and a third non-transitory memory device storing instructions that, when executed by the second processor, cause the DMAAS computing system to:
	determine, based on the first data manifest retrieved from the blockchain  data store and the second data manifest retrieved from the blockchain data store, whether a particular data transport mechanism is capable of communicating the first data exchange transaction; 
-	trigger, based on an indication that a first data transport mechanism is incapable of communicating the first data exchange transaction, selection of a second data transport mechanism;
	trigger the second computing system to release the data payload to a data consuming application when the DMAAS computing system indicates a successful transfer and cause posting of an indication of a successful data transfer to the blockchain data store; 
	cause posting of a transaction error to the blockchain data store when the DMAAS computing system indicates a transmission error; and
data store associated with one or both of the first data manifest and the second data manifest and metadata identifying a plurality of data fields used for calculating a hash total.

10.	(Original)	The system of claim 9, wherein the instructions stored in the first non-transitory memory device that, when executed by the first processor, cause the first computing system to:
	create a hash value using a hashing algorithm.

11.	(Currently amended)	The system of claim 9 wherein the instructions stored in the first non-transitory memory device that, when executed by the first processor, cause the first computing system to:
	store the first data manifest to [[a]]the blockchain data store using a first application programming interface (API) function; and
	 wherein the instructions stored in the first non-transitory memory device that, when executed by the first processor, cause the first computing system to:
	store the second data manifest to the blockchain data store using a second API function.

12.	(Currently amended)	The system of claim 9, wherein the instructions stored in the third non-transitory memory device that, when executed by the third processor, cause the DMAAS computing system to:
	retrieve, via one or more application programming interface (API) functions, the first data manifest and the second data manifest from the blockchain data store;
	compare the first count parameter to the second count parameter; and
	compare the first hash parameter to the second hash parameter.


	store a first data exchange contract to the blockchain data store, the first data exchange contract defining one or more characteristics of data exchange transactions between the first computing system and the second computing system, wherein the first data manifest is generated based on the first data exchange contract.

14.	(Original)	The system of claim 13, wherein storing, the first data exchange contract to the blockchain data store comprises using a third API function.

15.	(Currently amended)	The system of claim 13, wherein the instructions stored in the third non-transitory memory device that, when executed by the third processor, cause the DMAAS computing system to:
	retrieve the first data exchange contract from the blockchain data store;
	determine a comparison of a data exchange timing parameter to a measured duration of the transfer of the data payload via the transport mechanism; 
	store to the blockchain data store, an indication that the transfer of the data payload completed within a defined time limit when the comparison meets the data exchange timing parameter; and
	store, to the blockchain data store, an indication that the transfer of the data payload exceeded the defined time limit when the comparison exceeds the data exchange timing parameter.

16.	(Currently amended)	The system of claim 15, wherein the instructions stored in the third non-transitory memory device that, when executed by the third processor, cause the DMAAS computing system to:
	adjust at least one of the data exchange timing parameter or a transport mechanism parameter as defined in a first version of the first data exchange contract if the transfer of the data payload exceeded the defined time limit; and
exchange contract to the blockchain data store, the second version of the first data exchange contract including an adjusted at least one of the data exchange timing parameter or the transport mechanism parameter.

17.	(Currently amended)	A data manifest computing system (DMAAS) comprising:
	a processor;
	a non-transitory computing device storing instructions that, when executed by the processor, cause the DMAAS computing system to:
	store, to a blockchain data store via a first application programming interface (API) function, a first data manifest received from a first computing system, the first data manifest corresponding to a first data exchange transaction between the first computing system to a second computing system, wherein the first data manifest comprises metadata of the first data exchange transaction;
	store, to the blockchain data store via a second API function, a second data manifest received from the second computing system;
determining, based on the first data manifest retrieved from the blockchain data store and the second data manifest comprising retrieved from the blockchain data store, whether a particular data transport mechanism is capable of communicating the first data exchange transaction;
trigger, based on an indication that a first data transport mechanism is incapable of communicating the first data exchange transaction, selection of a second data transport mechanism;
	compare, via a third API function, the first data manifest to the second data manifest; and
	trigger, at the second computing system, import of a data payload received from the first computing system when comparison of the first data manifest to the second data manifest indicates a successful data transfer and cause posting of an indication that the first data exchange transaction between the first computing system and the second computing system completed successfully to the blockchain data store, the blockchain data store comprising an immutable record of each data exchange transaction; 
	cause posting of a transaction error to the blockchain data store when analysis by the DMAAS computing system indicates a transmission error; and
 data store associated with one or both of the first data manifest and the second data manifest.

Examiner’s Statement of Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:
Applicant's arguments/amendments submitted on 7/26/2021 have been considered and are persuasive in light of the arguments and claim amendments.  Also, please see prior Office actions. Therefore, the previously filed claim rejections have been withdrawn.  The record is clear; therefore, no reason for allowance is necessary.
According to MPEP 1302.14 (I): “In most cases, the Examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” provisio of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b).  Thus, when the Examiner's actions clearly point out the reasons for rejection and the applicant's reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary." 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T. LE whose telephone number is (571)270-0279.  The examiner can normally be reached on Monday-Thursday 8:00 am - 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANH LE/
Examiner, Art Unit 2495
/JASON K GEE/Primary Examiner, Art Unit 2495